Citation Nr: 0701530	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for scoliosis 
of the lumbar spine.

2. Entitlement to service connection for scoliosis of the 
lumbar spine.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a chronic 
skin disorder manifested by seborrheic dermatitis or tinea 
versicolor.

4.  Entitlement to service connection for a chronic skin 
disorder manifested by seborrheic dermatitis or tinea 
versicolor.

5.  Entitlement to a compensable rating for scoliosis of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1984 to January 1987 and from December 1987 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2002, 
June 2003, and August 2004 by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The RO in a November 2002 rating decision, in pertinent part, 
denied reopening a claim for entitlement to service 
connection for scoliosis of the lumbar spine.  A June 2003 
Board decision granted entitlement to service connection for 
scoliosis of the thoracic spine based upon aggravation of a 
pre-existing disorder and a June 2003 rating decision 
assigned a 0 percent disability rating effective from 
February 4, 1998.  The RO denied reopening a claim for 
entitlement to service connection for seborrheic dermatitis 
in an August 2004 rating decision.  It is also significant to 
note that the RO had previously established service 
connection for mechanical low back pain in a September 2000 
rating decision and assigned a 10 percent disability rating 
effective from November 26, 1997.  The issues listed on the 
title page of this decision have been appropriately developed 
for appellate review.

The issues of service connection for scoliosis of the lumbar 
spine and for a chronic skin disorder are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.

In a rating action dated August 7, 2004, the RO erroneously 
listed the scoliosis of the thoracic as not service-
connected.  Because the issue of increased rating for 
scoliosis of the thoracic spine is presently on appeal, the 
Board assumes that this was a typographical error.  The RO is 
advised to generate a corrected copy of this rating action to 
prevent any future complications resulting from this error.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In an August 1993 rating decision the RO denied 
entitlement to service connection for scoliosis of the lumbar 
spine and in a June 2001 decision denied service connection 
seborrheic dermatitis; those determinations have become 
final.

3.  Evidence received since the August 1993 rating decision 
as to the lumbar spine scoliosis service connection claim is 
neither cumulative nor redundant and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  Evidence received since the June 2001 rating decision as 
to the chronic skin disorder service connection claim is 
neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
claim.

5.  The evidence of record demonstrates no distinguishable 
symptomatology attributable to the veteran's service-
connected scoliosis of the thoracic as to overcome the 
regulatory prohibition against pyramiding ratings.



CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for scoliosis of the lumbar spine is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  As new and material evidence has been received, the claim 
for service connection for a chronic skin disorder manifested 
by seborrheic dermatitis or tinea versicolor is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for a compensable rating for scoliosis of 
the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Codes 5291 (before September 26, 2003) and 5239 
(after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in November 2001, May 2002, 
and April 2004.  Adequate opportunities to submit evidence 
and request assistance have been provided.  

In light of the Board's findings below that new and material 
evidence was received to reopen these claims the specific 
notice matters addressed in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), and in Kent v. Nicholson, 20 Vet. App. 1 
(2006), are not required in this case, as they will be 
addressed by the RO in response to the REMAND below.


New and Material Evidence Consideration
Scoliosis of the Lumbar Spine

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen his service 
connection claim for scoliosis of the lumbar spine in 
September 2000.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In an August 1993 rating decision the RO denied entitlement 
to service connection for scoliosis of the lumbar spine.  The 
veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

The evidence received since the August 1993 decision includes 
additional statements from the veteran concerning his low 
back problems and VA medical opinions as to service 
aggravation of pre-existing scoliosis.  This evidence is 
neither cumulative nor redundant and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence contributes to 
a more complete picture of the veteran's claim; therefore, 
the claim must be reopened and re-adjudicated on the merits.

Chronic Skin Disorder

As to the veteran's request to reopen a claim for a chronic 
skin disorder, a review of the record shows the request was 
received in May 2004.  VA regulations effective after August 
29, 2001, provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

In a June 2001 rating decision the RO denied entitlement to 
service connection for seborrheic dermatitis (claimed as a 
skin disorder).  It was noted, in essence, that there was no 
evidence of a skin disorder during service and no evidence 
indicating the present skin disorder was incurred as a result 
of service in Southwest Asia.  The veteran did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2006).

The evidence received since the June 2001 rating decision 
include additional statements from the veteran, a statement 
from the veteran's spouse attesting to the veteran's problems 
with a skin disorder in 1991, and VA medical records 
including an additional diagnosis of tinea versicolor.  This 
evidence is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the claim must be reopened and re-adjudicated on 
the merits.

Increased Rating Claim
Factual Background

In a June 2003 decision the Board granted entitlement to 
service connection for scoliosis of the thoracic spine based 
upon aggravation of a pre-existing disorder.  In a June 2003 
rating decision the RO assigned a 0 percent disability rating 
effective from February 4, 1998.  

VA outpatient treatment records reflect that in February 
1998, the veteran reported constant "tightness" located in 
the central mid thoracic region.  It was noted to have been 
present since 1984 (during service) and had worsened.  The 
examiner noted accentuated kyphosis at the upper 
thoracic/lower cervical level.  Movements were nonrestricted 
except at the upper thoracic level, where movements were nil.  
The examiner's assessment included structural changes of 
rotoscoliosis with complaint of mid thoracic discomfort of 
long duration.

In December 1998, the veteran was seen for physical therapy 
with chronic low back pain/scoliosis.  The examiner noted the 
veteran appeared to have dysfunction as a result of 
rotoscoliosis to the right.  A May 2000 X-ray study of the 
veteran's chest revealed a scoliotic curvature of the dorsal 
spine.

During a VA examination of the spine in August 2000 the 
veteran complained of low back pain which increased after 
driving for seven hours a day.  He stated he experienced 
relief with rest, Motrin, and a transcutaneous electrical 
nerve stimulation (TENS) unit.  The examiner noted that the 
veteran had evidence of mechanical low back pain and there 
was a high correlation with driving heavy machinery, such as 
trucks or buses, and low back pain.  He further opined that 
this was not related to his scoliosis and that scoliosis in 
and of itself was not associated with any increasing 
incidence of low back pain in the general population.  It was 
noted his back pain was most likely associated with his truck 
driving in the military and then his subsequent occupation of 
driving a bus at Fort Jackson.
In a September 2000 rating decision the RO granted 
entitlement to service connection for mechanical low back 
pain.  A 10 percent disability rating was assigned effective 
from November 25, 1997.

Private outpatient progress notes dated from October 2000 to 
November 2000 noted complaints of intermittent back pain.  In 
a progress note dated in October 2000, the veteran reported 
pain in the lower back that sometimes radiated toward the 
buttocks.  There was no significant numbness or tingling and 
no significant weakness in the lower extremities.  The 
assessment was low back pain and lumbar strain.  A private X-
ray study dated October 2000 revealed a 22-degree scoliotic 
curvature convexity to the right in the mid-thoracic spine 
measuring approximately from the top of T2 to the bottom of 
T10.  In a progress note dated November 2000 the veteran 
indicated that he had been doing much better since attending 
physical therapy.  The assessment was scoliosis and low back 
pain.

An October 2000 VA X-ray study of the veteran's chest 
revealed levoscoliosis of the thoracic spine.  

An April 2002 VA examination report noted that the veteran 
complained of low back pain.  Examination revealed mechanical 
low back pain with a history of pre-existing scoliosis.  
There was a thoracolumbar curve with apex right, mild 
asymmetry of the paraspinal musculature of the lumbar spine, 
and mild flattening of the right paraspinous lordosis.  Range 
of motion revealed forward bending to 90 degrees, extension 
to 35 degrees, and lateral side bending to right and left of 
30 degrees.  Bending to the right flattened his curve.  It 
was noted the veteran was able to heel and toe walk and to 
squat and rise without difficulty.  Straight leg raise 
testing was negative.  Motor testing was 5/5 in all major 
musculature of the lower extremities.  

The examiner opined that literature would suggest that 
scoliosis did not increase the incidence of low back pain in 
long-term studies, but that in studies of patients with or 
without scoliosis people who drove trucks as a vocation had 
an increased incidence of low back pain.  It was noted the 
veteran did not have a clear history of acute injury and the 
examiner could not clearly state whether or not his time in 
the military aggravated his scoliosis or whether it was 
mechanical in pain from vocational demands placed on him in 
the military.  The examiner stated it was likely that due to 
his vocational demands he was having some pain; however, the 
examiner could not exclude the possibility that due to 
scoliosis he had a decreased flexibility of his spine which 
had led to more aching and stiffness with prolonged sitting.  
It was noted he continued to work in the same job and that 
this might be why his pain was not debilitating to any extent 
that would prevent him from working.  An X-ray study of the 
thoracic spine dated April 2002 revealed moderate S-shaped 
scoliosis.

In subsequent statements the veteran asserted that a 
compensable rating was warranted for his pain, stiffness, and 
deformity of the dorsal spine.  

VA outpatient treatment records dated in November 2006 were 
submitted by the veteran.  He waived consideration of these 
records by the RO.  The report was to the effect that he 
experienced pain from the mid-lumbar spine extending down to 
the buttocks.  On examination, he was able to perform full 
lumbar flexion, and scoliosis was evident in the 
thoracolumbar spine.  The assessment was: rotoscoliosis 
thoracic.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

During the pendency of this appeal, the regulations for 
rating diseases and injuries of the spine were amended and 
the diagnostic codes renumbered.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

5288
Spine, ankylosis of, dorsal:

Unfavorable
30

Favorable
20
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5291
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to September 
26, 2003).

5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 26, 2003, the rating criteria for the 
spine were revised:

523
5
Vertebral fracture or dislocation
General Rating 
Formula
523
6
Sacroiliac injury and weakness

523
7
Lumbosacral or cervical strain

523
8
Spinal stenosis

523
9
Spondylolisthesis or segmental 
instability 

524
0
Ankylosing spondylitis

524
1
Spinal fusion

524
2
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

524
3
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

In this case, the Board notes that the issue developed for 
appellate review is limited to the veteran's specific request 
for a compensable rating for his service-connected scoliosis 
of the thoracic spine.  There is no indication of any claim 
for a rating in excess of 10 percent for his service-
connected mechanical low back pain rather he claims, in 
essence, that a separate compensable rating is warranted for 
his scoliosis of the thoracic spine.  As the specific issue 
addressed in the April 2004 statement of the case and the 
veteran's May 2004 VA form 9 is limited to matters associated 
with the assignment of a separate compensable rating, the 
Board finds the adequacy of an assigned 10 percent rating for 
the veteran's service-connected mechanical low back pain is 
not for appellate review.

Based upon the evidence of record, the Board further finds 
there is no distinguishable symptomatology attributable to 
the veteran's service-connected scoliosis of the thoracic 
spine as to overcome the regulatory prohibition against 
pyramiding ratings.  See 38 C.F.R. § 4.14.  There is also no 
evidence of ankylosis of the dorsal spine nor moderate 
limitation of the dorsal spine independent of the 
symptomatology associated with the assigned 10 percent rating 
for mechanical low back pain under the rating criteria in 
effect prior to September 26, 2003, for a higher alternative 
rating.  It is significant to note that regulation amendments 
effective September 26, 2003, now require disorders of the 
dorsal and lumbar spines without intervertebral disc syndrome 
to be evaluated under a general rating formula.  As such, 
there are no higher alternative ratings for consideration.  
Therefore, entitlement to a compensable rating for scoliosis 
of the thoracic spine is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the veteran's claim.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for scoliosis of the 
lumbar spine is reopened and allowed.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a chronic skin 
disorder is reopened and allowed.

Entitlement to a compensable rating for scoliosis of the 
thoracic spine is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The RO in a November 2002 rating decision, in pertinent part, 
denied reopening a claim for entitlement to service 
connection for scoliosis of the lumbar spine, based on a 
finding that new and material evidence had not been 
submitted.  The RO denied reopening a claim for entitlement 
to service connection for seborrheic dermatitis in an August 
2004 rating decision based on a finding that new and material 
evidence had not been submitted.  

Because of the decision by the Board that new and material 
evidence had been submitted to reopen both claims, the case 
must be remanded in order that the RO be provided the 
opportunity to review the evidence and make a determination 
on the merits for both issues.  In view of the foregoing, 
these issues are REMANDED for the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


